      Case 2:19-cv-00924-MHT-KFP Document 53 Filed 02/26/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

BRANDON BROOKS,                                )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )   CASE NO. 2:19-CV-924-MHT-KFP
                                               )
JUSTIN MCCLAIN, et al.,                        )
                                               )
       Defendants.                             )

                                          ORDER

       Pending before the Court is Plaintiff’s Motion to Enforce Subpoena (Doc. 50),

which seeks an order requiring the Alabama Department of Corrections (“ADOC”) to

produce an investigative file pertaining to the allegations in Plaintiff’s Complaint. ADOC

objects to producing the investigative file pending an active and ongoing criminal

investigation by the United States Department of Justice (“DOJ”), as it is ADOC’s policy

to restrict release of investigative files until the criminal process has been resolved and the

DOJ does not want the materials released. See Doc. 52. On February 25, 2021, the Court

held a telephone conference to discuss Plaintiff’s motion. During that conference, the Court

and the parties discussed possible methods of resolving the motion (or some part thereof)

and advancing discovery in this case, including operating under a confidentiality order or

other agreed protective restrictions and producing portions of the investigative file.
      Case 2:19-cv-00924-MHT-KFP Document 53 Filed 02/26/21 Page 2 of 2




       In accordance with that discussion, it is ORDERED that:

       1.      By March 12, 2021, the parties must meet and confer regarding an agreeable

compromise regarding the investigative file to advance discovery in this case. The parties’

discussion should include the possibility of agreeable protective measures and the

feasibility of producing portions—rather than all—of the investigative file. All parties,

including counsel for ADOC, should take part in the meet and confer. Additionally, any

DOJ representatives with knowledge of the DOJ’s active criminal investigation or the

relevant investigative file are strongly encouraged to attend and participate in the

meet and confer process.

       2.      By March 16, 2021, the parties must file a joint status report notifying the

Court of the result of the meet and confer efforts. If Plaintiff wishes to file a reply in support

of his motion (Doc. 50), the reply must be filed by March 19, 2021.

       3.      The clerk is DIRECTED to send a copy of this Order to the Alabama

Department of Corrections, the recipient of the subpoena addressed in Plaintiff’s motion.

       DONE this 26th day of February, 2021.


                                     /s/ Kelly Fitzgerald Pate
                                     KELLY FITZGERALD PATE
                                     UNITED STATES MAGISTRATE JUDGE
